DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
An amendment was filed on 06/23/2022. Claims 1, 26-27, 32-33, and 38-41 have been amended, and claim 37 has been cancelled. Currently, claims 1-16, 19, 26-36, and 38-41 are pending and are being examined.
Claim Objections
Claims 4 and 26-27 are objected to because of the following informalities:  
Regarding claim 4, “(24 mm)2 π to (25 mm) 2 π, or (4 mm)2 π to (25 mm)2 π” should read -(24 mm)2 π to (25 mm)2 π, or (4 mm)2 π to (25 mm)2 π-
Regarding claim 26, “the inner wall surface of the outer wall” should read -the inner surface of the outer wall-
Regarding claim 27, “the inner wall surface of the outer wall” should read -the inner surface of the outer wall
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 19, 26-28, 38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (US 20180140799) in view of Silvestro (US 20150250991).
Regarding claim 1, Hererra discloses a urinary catheter comprising:
a tube with a wall with an outer surface with a first cross-sectional area (Fig. 1A, tube 12), a lumen (Fig. 1A, lumen 14), a distal end with one or more openings in communication with the lumen (Fig. 2, distal end 18 with openings 18A), a proximal end with an opening in communication with the lumen (Fig. 2, proximal end 16), 
a valve with a closed and open configuration that prevents or allows flow out of the proximal end (Fig. 1, valve 100), 
a retainer portion 20 (Fig. 3A, retainer portion 20) between the distal end and proximal end, wherein the retainer portion 20 is configured to be compressed when it contacts the wall of the penile urethra (paragraph 0045, “When sufficient pulling or pushing force is applied to catheter 10, retainer portion 20 compresses so that is can pass through the urethra 2600)  and has an outer wall 22 that has an outer surface (Fig. 3B, top surface 22) and an inner surface (Fig. 3B, passage 28 defined by an inner surface), 
wherein the retainer portion 20 is configured to move from a first compressed position in which the outer wall is configured to fit through the penile urethra (Fig. 16, retainer element 20 in compressed configuration), to a second expanded position in which the outer wall has a maximum cross-sectional area at least twice as great as the first cross-sectional area (paragraph 0088, “the retainer portion having a maximum cross-sectional area at least twice as great as the first cross-sectional area”) and is configured to not fit through the penile urethra (Fig. 2, retainer element 20 in expanded configuration, see paragraph 0045), 
but fails to teach that the retainer portion has a cavity inside of the outer wall, a core inside the cavity, the core having a passage in which the tube is positioned, and at least one expansion structure inside the cavity, wherein the at least one expansion structure has a first end connected to a core, a second end in contact with the inner surface of the outer wall of the retainer, and an intermediate section between the first end and the second end, wherein the intermediate section is in contact with the inner surface of the outer wall of the retainer portion and the intermediate section is configured to apply outward force to move the outer wall, wherein the at least one expansion structure is in a first, compressed position when the outer wall is in it its first, compressed position, and the at least one expansion structure is in a second, expanded position when the outer wall is in its second, expanded position.
However, Silvestro teaches a catheter assembly comprising: a retainer element 124 with a cavity inside of the outer wall (fig. 3, balloon 124 with self expanding support structure 130 inside a cavity or space of balloon 124, paragraph 0038), a core 132, 134 inside of the cavity (Fig. 3, distal tube segments 132, 134 within balloon 124) the core having a passage in which the tube is positioned (Fig. 3, distal tube segments allow tube 114 to pass through), and at least one expansion structure 136A inside the cavity (fig. 2A, wings 136A, 136B), wherein the at least one expansion structure has a first end connected to the core, a second end in contact with the inner surface of the outer wall of the retainer, and an intermediate section between the first end and the second end (see annotated fig.3 below, also see paragraph 0040, “balloon 124 sits or abuts against laterally expanded support structure 130 so that, in the inflated state, balloon 124 remains in contact with or is only slightly spaced apart from the lateral-most or outermost surfaces of the laterally expanded structure 130 along the length of the balloon.”) wherein the intermediate section is in contact with the inner surface of the outer wall of the retainer (fig. 3, bends 138a and 138b in contact with balloon 124) and the intermediate section is configured to apply an outward force to move the outer wall to its second, expanded position (paragraph 0040, after support structure 130 is laterally expanded within balloon 124, balloon 124 is then inflated at low pressure”), wherein the at least one expansion structure is in a first, compressed position when the outer wall is in its first, compressed position (paragraph 0039, “support structure 130 is no longer constrained by proximal portion 146 of outer shaft 102 and is thus permitted to return to its expanded or deployed state within balloon 124 as shown in FIGS. 2-3” NOTE: the support structure starts in its compressed position as it enters the balloon 124 that is also in its compressed position), and the at least one expansion structure 136A is in a second, expanded position when the outer wall is in its second, expanded position (fig. 3, wing 136A expanded when balloon 124 is expanded)

    PNG
    media_image1.png
    558
    848
    media_image1.png
    Greyscale


Herrera and Silvestro are both considered to be analogous art because they both refer to stabilizing a catheter assembly with a retention member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention structure of Herrera with the features taught by Silvestro as discussed above for the purpose of providing a suitable retention structure that consistently and reliably anchors a catheter system inside the body (see Silvestro, paragraph 0006). 
Regarding claim 2, Herrera discloses the cross-sectional area is 2-3 times greater than the first cross-sectional area (see Herrera, paragraph 0091).
Regarding claim 3, Herrera discloses the maximum cross-sectional area is 1.5-4 times larger than the first cross-sectional area (see Herrera, paragraphs 0090 and 0091).
Regarding claim 4, Herrera discloses a urinary catheter with a maximum cross-sectional area from (24 mm)2 π to (25 mm)2 π, or (4 mm)2 π to (25 mm)2 π (see Herrera, paragraph 0096).
Regarding claim 5, Herrera discloses the retainer portion that is circular in cross-section at its maximum cross-sectional area, and has a diameter of 5 mm to 10 mm at the position of the maximum cross-sectional area (see Herrera, paragraph 0097).
Regarding claim 6, Herrera discloses a retainer portion with a hardness from 1-70 Shore A, or 5-15 Shore A, or 10-20 Shore A, or 10-15 Shore A (see Herrera, paragraphs 0098 and 0099).
Regarding claim 7, Herrera discloses teaches a retainer portion comprised of silicone (see Herrera, paragraph 0100).
Regarding claim 8, Herrera discloses an outer wall of a retainer portion that can be physically compressed to 1/2 or less of the maximum cross-sectional area when subjected to a compressive force evenly applied along the outer wall of an amount from: 3-5 lbs., or 2-4 lbs., or 1-6 lbs., or 4-6 lbs., or 5-10 lbs., or 7-10 lbs., or 5-22 lbs. (see Herrera, paragraph 0053).
Regarding claim 9, Herrera discloses an outer wall that can be compressed from the second, expanded position to the first, compressed position (see Herrera, paragraph 0007), when the outer wall is subjected to a compressive force evenly applied along the outer wall of an amount from: 3-5 lbs., or 2-4 lbs., or 1-6 lbs., or 4-6 lbs., or 5-10 lbs., or 7-10 lbs., or 5-22 lbs. (see Herrera, paragraph 0053).
Regarding claim 10, Herrera discloses a retainer portion configured to have a maximum diameter of 0.3 mm to 8.0 mm when in the first, compressed position, and configured to have a maximum diameter of 4.0 mm to 15 mm when in the second, expanded position (see Herrera, paragraph 0105).
Regarding claim 11, Herrera discloses a catheter with one or more sensors on or in said catheter (see Herrera, paragraph 0114).
Regarding claim 12, Herrera discloses a catheter where the one or more sensors are positioned in a bladder when said catheter is positioned in a lower urinary tract of a human male (see Herrera, paragraph 0117).
Regarding claim 13, Herrera discloses sensors that are positioned at least partially in the lumen (see Herrera, paragraph 0119).
Regarding claim 14, Herrera discloses sensors that are configured to collect data of the patient, the data comprising one or more of. fluid pressure inside of the bladder, fluid volume inside of the bladder, temperature inside of the bladder, acidity of urine, bacteria level and type in urine, chemical composition of urine, motion of the patient, location of the patient, and fluid flow when emptying the bladder (see Herrera, paragraph 0122).
Regarding claim 15, Herrera discloses teaches a catheter that includes a second lumen and one or more antennas positioned in the second lumen (see Herrera, paragraph 0147).
Regarding claim 16, Herrera discloses teaches a catheter that includes a second lumen with one or more sensors, and one or more antennas (see Herrera, paragraph 0164). 
Regarding claim 19, Herrera discloses teaches a urinary catheter that includes an antenna in electrical contact with the one or more sensors (see Herrera, paragraph 0169).
Regarding claims 26-27, Herrera, as modified by Silvestro, teaches expansion structures as described in claim 1. 
However, Herrera, as modified by Silvestro, does not expressly disclose that the expansion structure has a length of at least 50% or greater than 50% of the circumference of the inner wall surface of the outer wall. It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the expansion structures take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro, did not specify specific measurements regarding the length of the wing elements 136A and 136B taught in Silvestro. However, the device disclosed in Herrera, as modified by Silvestro, would not function differently if they had a length of at least 50% or greater than 50% of the circumference of an inner wall of the outer wall. Further, applicant places no criticality on the range claimed, as applicant has provided multiple ranges (see application specification, paragraph 0065). 
Regarding claim 28, Herrera, as modified by Silvestro, teaches expansion structures as described in claim 1. 
However, Herrera, as modified by Silvestro, does not expressly disclose that the expansion structure has an intermediate section with a thickness that is 25% or more, or 30% or more, or 40% or more of a thickness of the outer wall. 
It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the expansion structures take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro, did not specify specific measurements regarding the thickness of the intermediate sections of wing elements 136A and 136B taught in Silvestro. However, the device disclosed in Herrera, as modified by Silvestro would not function differently if the intermediate sections of the wing elements had a thickness of 25% or more, or 30% or more, or 40% or more of the thickness of the wall of the outer wall. Further, applicant places no criticality on the range claimed, as applicant has provided multiple ranges (see application specification, paragraph 0066). 
Regarding claim 38, Hererra, as modified by Silvestro, disclose a retention force in a forward direction to move the urinary catheter after it is properly positioned in the bladder of an adult male, and a retention force in a reverse direction in order to move the urinary catheter after it is properly positioned in the bladder of an adult male (see Hererra, paragraph 0045, “Retainer portion 20 is configured to prevent the inadvertent migration of catheter 10 either forward or backward once catheter 10 is properly positioned), is silent to wherein a retention force in the forward direction in order to move the urinary catheter after it is properly positioned in the bladder of an adult male is from about 1.15 lbs. to about 1.5 lbs., or from about 1.15 lbs. to 1.70 lbs., and the retention force in the reverse direction in order to move the urinary catheter after it is properly positioned in the bladder of an adult male is from about 1.30 lbs. to about 2.0 lbs., or about 1.3 lbs. to about 2.0 lbs., or about 1.3 lbs. to about 1.8 lbs.
However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the retention force in the forward direction to be from 1.15 lbs. to about 1.5 lbs., and the retention force in the reverse direction to be from about 1.30 lbs. to about 2.0 lbs., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, Herrera, as modified by Silvestro, did not specify specific measurements regarding the retention forces in the forward or reverse direction. However, the device disclosed in Herrera, as modified by Silvestro would not function differently if the retention force in the forward or reverse directions were in the specific ranges highlighted above. Further, applicant places no criticality on the range claimed, as applicant has provided multiple ranges within the claim.
Regarding claim 40, Hererra, as modified by Silvestro, discloses wherein the at least one expansion structure 136A comprises two expansion structures 136A, 136B and each of the two expansion structures has a first end juxtaposed the outer surface of the tube (see Silvestro, see annotated fig. 3 above, first end connected to core is also juxtaposed the outer surface of the tube 114) a second end in contact with the inner surface of the outer wall of the retainer portion (see Silvestro, see annotated fig. 3 above and paragraph 0040), and an intermediate section that touches the inner surface of the outer wall of the retainer portion (see Silvestro, see annotated fig 3 above) and that is configured to apply outward force to urge the outer wall to the second, expanded position (see Silvestro, paragraph 0039).
Regarding claim 41, Hererra, as modified by Silvestro, discloses wherein the at least one expansion structure has a length as measured from the first end to the second end (see Silvestro, wings 136A and 136B have a length from the first end to the second end), but is silent to wherein the length is at least 50% of the circumference of the inner surface of the outer wall, and the intermediate structure has a thickness that is 25% or more of a thickness of the outer wall.
However, It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the at least one expansion structure to have a length at least 50% of the circumference of the inner surface of the outer wall, and to have the intermediate structure have a thickness that is 25% or more of a thickness of the outer wall, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro, did not specify specific measurements as highlighted above. However, the device disclosed in Herrera, as modified by Silvestro would not function differently if the at least one expansion structure had a length that was at least 50% of the circumference of the inner surface of the outer wall, and if the intermediate structure had a thickness that is 25% or more of a thickness of the outer cover. Further, applicant places no criticality on the range claimed.
Claims 29-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera in view of Silvestro as applied to claim 1 above, and further in view of Goldberg (US 4932938).
Regarding claim 29, Herrera, as modified by Silvestro, teach the urinary catheter with the retention structure as described above, but fail to teach a urinary catheter that further comprises an extendable flap on the distal end. 
However, Goldberg teaches a catheter that further has: An extendable flap on the distal end (see Goldberg, Fig. 19 and 21, bladder engaging portion 286), wherein the extendable flap has a first, contracted position in which it is positioned against an outer wall of the tube (see Goldberg, Fig. 20, bladder engaging portion 286 positioned against tube 284, col. 11, lines 21-30), and a second, extended position in which it extends outward from the outer wall of the tube (see Goldberg, Fig. 19, bladder engaging portion 286 extended).
Goldberg is considered analogous art because it pertains to a catheter that has said flap in addition to another engaging retention structure 302. It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Hererra, as modified by Silvestro, to incorporate an extendable flap on the distal end in addition to another retention structure, as taught in Goldberg, so they can cooperate to prevent movement of the tube from a predetermined position within the urethra and bladder (see Goldberg, paragraph 13).
Regarding claim 30, Herrera, as modified by Silvestro and Goldberg, teaches the extendable flap on the distal end of the device of claim 29 that further comprises a first side connected to the tube (see Goldberg, see annotated fig. 21 below) and a second side opposite of the first side (see Goldberg, see annotated fig. 21 below) and a length measured between the first side and the second side (see Goldberg, see annotated fig. 21 below)

    PNG
    media_image2.png
    578
    499
    media_image2.png
    Greyscale

Herrera, as modified by Silvestro and Goldberg, does not expressly disclose wherein the length of at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70% of an outer circumference of the tube. However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the extendable flap take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro and Goldberg, did not specify specific measurements regarding the length and thickness of the flap 286 disclosed in Goldberg. However, the device disclosed in Herrera, as modified by Silvestro and Goldberg would not function differently if the flap had a length of at least 30% of an outer circumference of the tube. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims (see paragraph 0082).
Regarding claim 31, Herrera, as modified by Silvestro and Goldberg, teaches the extendable flap on the distal end of the device of claim 29, wherein the extendable flap further comprises an intermediate section (see Goldberg, see annotated fig. 21 below)

    PNG
    media_image2.png
    578
    499
    media_image2.png
    Greyscale

Herrera, as modified by Silvestro and Goldberg, does not expressly disclose that the intermediate section of the extendable flap has a thickness that is at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, or at least 100% of the thickness of the tube wall. However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the extendable flap take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro and Goldberg did not specify specific measurements regarding the thickness of the flap 286 disclosed in Goldberg. However, the device disclosed in Herrera, as modified by Silvestro and Goldberg would not function differently if the flap had a thickness of at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, or at least 100% of an outer circumference of the tube. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims.
Regarding claim 33, Hererra, as modified by Silvestro, fails to teach an extendable flap, wherein the length is at least 30% of a circumference of the outer surface of the tube.
However, Goldberg teaches a catheter that further comprises: An extendable flap 286 juxtaposed the distal end on the distal end (Fig. 19 and 21, bladder engaging portion 286) in addition to a urethral securing member 302 (fig. 19, urethral engaging portion 302).
It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Hererra, as modified by Silvestro, to incorporate an extendable flap on the distal end in addition to another retention structure, as taught in Goldberg, so they can cooperate to prevent movement of the tube from a predetermined position within the urethra and bladder (see Goldberg, paragraph 13).
Goldberg is silent to wherein a length of the flap is at least 30% of a circumference of the outer surface of the tube.
However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the extendable flap to have a length of at least 30% of a circumference of the outer surface of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Goldberg did not specify specific measurements regarding the length of the flap 286 disclosed in Goldberg. However, the device disclosed in Goldberg would not function differently if the flap has a length of at least 30% of a circumference of the outer surface of the tube of. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims.
Regarding claim 34, Hererra, as modified by Silvestro, fails to teach an extendable flap, wherein the extendable flap has a thickness of at least 50% of a thickness of the tube wall, and wherein a first side of the extendable flap has an axial length measured along the tube, wherein the axial length is about equal to the length of the extendable flap, or any amount from about 50% of the length to about 200% of the length of the extendable flap
However, Goldberg teaches a catheter that has: An extendable flap on the distal end (Fig. 19 and 21, bladder engaging portion 286) in addition to a urethral securing member 302 (fig. 19, urethral engaging portion 302), wherein the extendable flap has a thickness (fig. 21, bladder engaging portion 286 inherently has a thickness as a 3D structure), and a first side of the extendable flap has an axial length measured along the tube (see annotated fig. 21 below).

    PNG
    media_image3.png
    718
    673
    media_image3.png
    Greyscale

It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Hererra, as modified by Silvestro, to incorporate an extendable flap on the distal end in addition to another retention structure, as taught in Goldberg, so they can cooperate to prevent movement of the tube from a predetermined position within the urethra and bladder (see Goldberg, paragraph 13).
Goldberg is silent to wherein the extendable flap has a thickness that is at least 50% of a thickness of the tube wall, and wherein the axial length is about equal to the length of the extendable flap, or any amount from about 50% of the length to about 200% of the length of the extendable flap. Goldberg is silent to wherein a length of the flap is at least 30% of a circumference of the outer surface of the tube.
However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the extendable flap to have a length of at least 30% of a circumference of the outer surface of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Goldberg did not specify specific measurements regarding the thickness of the flap 286 or the axial length measured along the tube. However, the device disclosed in Goldberg would not function differently if the flap has at least 50% of a thickness of the tube wall, or if the axial length about 50% of the length of the extendable flap 286. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims.
Claims 32, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera in view of Silvestro, as applied to claim 1 above, and further in view of Goldberg and Semrad (U.S. 4986810).
Regarding claim 32, Herrera, as modified by Silvestro, teaches a urinary catheter as described above, but fail to teach a flap retention structure at the distal end of the device. Goldberg teaches a flap retention structure positioned at the distal end of the device in addition to the retainer portion as detailed in claim 31, but fails to teach a dual extendable flap positioned at the distal end of the device. 
However, Semrad teaches a dual extendable flap positioned at the distal end wherein the dual extendable flap has a first flap 14, a second flap 15 (fig. 2, wings 14 and 15), a first, contracted position in which the first flap and second flap are each positioned against an outer wall of the tube (fig. 2, wings 14 and 15 in contracted position against walls of catheter 10, col. 3, lines 3-21), and a second, extended position in which the first flap and second flap are each extend outward from the outer wall of the tube (fig. 4, wings 14 and 15 extended away from catheter 10).
Semrad is considered analogous art because it pertains to a catheter with a distal retention portion. It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Hererra, as modified by Silvestro and Goldberg, such that the flap retention structure is a dual extendable flap positioned at the distal end, wherein the dual extendable flap has a first flap, a second flap, a first, contracted position in which the first flap and the second flap are each positioned against the outer surface of the tube wall, and a second, extended position in which the first flap and the second flap each extend outward from the outer surface of the tube wall, as taught in Semrad because a substitution of the distal retention portion described in Goldberg with another distal retention portion known in the art would yield only predictable results (see MPEP 2143(I)(B)), for the purpose of providing a suitable retention structure that can eventually be folded inwardly to allow the catheter to be more easily removed (see Semrad, col. 2, lines 3-10, “The wings also must provide a degree of flexibility so that they can be folded inwardly to allow the catheter to be withdrawn, either by direct pulling at a force level determined by the placing physician, or through the use of a withdrawal tube.
Regarding claim 35, Hererra, as modified by Silvestro, Goldberg, and Semrad, and further discloses wherein the first flap has a first side connected to the tube (see Semrad, see annotated fig. 4 below) and a second side opposite the first side (see Semrad, see annotated fig. 4 below), and the second flap has a first side connected to the tube and a second side opposite the first side (see Semrad, see annotated fig. 4 below), and the first flap and the second flap each has a length as measured between the first side and the second side (see Semrad, see annotated fig. 4 below), but is silent to wherein the first flap and the second flap each have a thickness that is at least 50% of a thickness of the tube wall, and wherein the length is at least 30% of a circumference of the outer wall of the tube.

    PNG
    media_image4.png
    268
    445
    media_image4.png
    Greyscale

However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have first and second flap each have a thickness that is at least 50% of a thickness of the tube wall, and to have the length between the first side and second side to be at least 30% of a circumference of the outer wall of the tube, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Hererra, as modified by Silvestro, Goldberg, and Semrad did not specify specific measurements regarding the thickness and length of the flaps. However, the device disclosed in Hererra, as modified by Silvestro, Goldberg, and Semrad would not function differently if the flaps each had a thickness that is at least 70% of a thickness of the tube wall of a circumference of the outer surface of the tube of. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims.
Regarding claim 39, Hererra, as modified by Silvestro discloses two expansion structures with a length measured from the first end to the second end (see Silvestro, fig. 6, wings 136A and 136B), but is silent to wherein the length is at least 50% of the circumference of the inner surface of the outer wall, and the intermediate section has a thickness that is 25% or more, or 30% or more, or 40% or more of a thickness of the outer wall.
However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have the expansion structures have a length that is at least 50% of the circumference of the inner surface of the outer wall, and to have the intermediate section have a thickness that is 25% or more of a thickness of the outer cover, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro did not specify specific measurements regarding the length between the first and second end, or the thickness of the intermediate section. However, the device disclosed in Herrera, as modified by Silvestro would not function differently if the expansion structures has a length that was at least 50% of the circumference of the inner wall of the outer cover, or if the intermediate section had a thickness that is 25% or more of a thickness of the outer cover. Further, applicant places no criticality on the claimed ranges.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hererra in view of Silvestro, Goldberg, and Semrad, and in further view of Mobley (US 4043346)
Regarding claim 36, Hererra, as modified by Silvestro, Goldberg, and Semrad, discloses wherein the first flap and the second flap have an intermediate section (see Semrad, fig. 4, middle section between end of wings 14 and 15 and their respective connection to the catheter 10), but fails to teach wherein the first flap and the second flap each have a bulb at a tip of each flap, wherein each bulb has a diameter that is from 10% to 200% greater than a thickness of an intermediate section of each flap.
However, Mobley teaches a retention structure of a catheter (abstract) wherein each flap 26 has a bulb at a tip of each flap (see annotated fig. 4 below).

    PNG
    media_image5.png
    446
    675
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second flap disclosed in Semrad to have a bulb at each tip, as taught by Mobley, for the purpose of providing a jutting structure to secure the device within the bladder, since the applicant has not disclosed that the bulb solves any stated problem or is for any particular purpose, and it appears that the invention disclosed in Hererra, as modified by Silvestro, Goldberg, and Semrad, would perform equally well with bulbs at the tip of each flap.
Mobley discloses wherein each bulb has a diameter greater than a thickness of a center of each flap (see annotated fig. 4 above), but is silent to wherein each bulb has a diameter that is from 10% to 200% greater than a thickness of a center of each flap.
However, it would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have bulb have a diameter that is from 10% to 200% greater than a thickness of a center of each flap, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Mobley did not specify specific measurements regarding the diameter of the bulbs. However, the device disclosed in Mobley would not function differently if bulb had a diameter that is from 10% to 200% greater than a thickness of a center of each flap. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims.
Response to Arguments
Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive for the following reasons: 
In response to the applicant’s argument “As shown in FIG. 2A, Silverstro’s retainer has an internal structure with two horizontal (in this view), straight legs 136A and 136B. Silvestro entirely lacks at least the limitations of “the intermediate section is configured to apply outward force to move the outer wall from a first, compressed position in which the outer wall is configured to fit through the penile urethra, to a second, expanded position in which the outer wall has a maximum cross-sectional area at least twice as great as the first cross-sectional area and is configured to not fit through the penile urethra”, the examiner respectfully disagrees. The “straight legs” shown in fig. 2A show the expansion structure shown in fig. 3 of Silvestro from a different angle. The tips of the “straight legs” in fig. 2A are in fact the peaks or bends 138a and 138b of wings 136B, 136B (see Silvestro, paragraph 0039) that, as described in the analysis of claim 1 above, are the intermediate portions between the first and second ends configured to apply outward force to move the outer wall from a first, compressed position to a second expanded position. Hererra already teaches wherein the retainer portion has a first compressed position in which the outer wall is configured to fit through the penile urethra, and a second expanded position in which the outer wall has a maximum cross-sectional area at least twice as great as the first cross-sectional area and is configured to not fit through the penile urethra, and Silvestro is used only to teach the expansion structure that activates the retainer portion as recited in claim 1. 
In response to the applicant’s argument “Once wings 1136A, 1136B and openings 1160 are circumferentially aligned…. Silvestro’s balloon retainer is moved from a collapsed portion to an expanded position by inflating the balloon”, the examiner respectfully disagrees. The expansion structure disclosed in Silvestro applies force to the balloon 125 (paragraph 0039, When wings 136A, 136B deploy, the compliant material of balloon 124 is laterally pushed or extended outward by peaks or bends 138A, 138B…. such that the balloon is stretched over the expanded support structure” before the balloon is inflated (paragraph 0040, After support structure 130 is laterally expanded within balloon 124, balloon 124 is then inflated at a low pressure… when balloon 124 is inflated with low pressure over laterally expanded support structure 130, compliant balloon 124 is stretched laterally outward and the expansion of balloon 124 is constrained or limited”. 
Further, in the inflated state, the balloon remains in contact with the lateral-most surfaces of the laterally expanded support structure 130 such that the balloon matches to the geometry of the support structure 130 (paragraph 0040), thereby suggesting that the laterally expanded support structure serves as the primary expansion method of the balloon to maintain the catheter within the body. Therefore, while the balloon retainer in Silvestro is later inflated to further expand the structure, the wings 136A and 136B expand the balloon first.
In response the applicant’s argument “Further, claim 1 of this Application recites a retainer portion that is configured to be compressed when it contacts the wall of the penile urethra… Wings 1136A, 1136B outwardly expand or laterally bow into their expanded state inside of a balloon… Silvestro’s balloon retainer in FIG. 2A or FIG. 12 is not configured to be compressed when it contacts the wall of the penile urethra as recited in pending claim 1. Instead, Silvestro’s catheter is inserted into the body and then its balloon is inflated”, the examiner respectfully disagrees. 
The support structure and balloon taught in Silvestro is required to be compressed when the balloon contacts the wall of the penile urethra in order for the device to fit inside said penile urethra. Even if arguendo the balloon retainer portion of Silvestro only expands when inflated, the balloon retainer would still be compressed when it contacts the wall of the penile urethra. If the balloon were not compressed, it would not be capable of being inserted into the body.
In response to the applicant’s argument “Goldberg does not teach an extendable flap (or a first, extendable flap and a second extendable flap) having a first, contacted position in which the extendable flap is positioned against the outer surface of the tube, and a second, extended position in which the extendable flap extends outward from the outer wall of the tube… Goldberg’s funnel-shaped bladder-engaging portion 286 does not have a first, contacted position in which the extendable flap is positioned against the outer surface of the tube. Instead, portion 286 is compressed by an outer catheter sleeve 204”, the examiner respectfully disagrees.
The extendable flap disclosed in Goldberg, regardless if the funnel-shaped bladder-engaging portion 286 is compressed by an outer catheter sleeve 304, would still be an extendable flap having a first, contracted position in which the extendable flap is positioned against the outer surface of the tube, and a second, extended position in which the extendable flap extends outward from the outer wall of the tube.
Further, a “flap”, under the broadest reasonable interpretation, is a thin piece of material hinged on one side configured to move. Goldberg’s funnel-shaped bladder-engaging portion 286 is a thin piece of material configured to move between a retracted position and an expanded position. Therefore, Goldberg’s funnel-shaped bladder-engaging portion is interpreted as a flap.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, “To redesign the references would be mere hindsight reasoning, improperly using this specification as a guide”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                       
/QUANG D THANH/Primary Examiner, Art Unit 3785